DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 14, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that the cited prior art does not teach the amendments to the claim. Remarks, pp. 8-10.
Claim 1 is rejected over a combination of over a combination of Greenquist et al. (US 2008/0092202), Bonito (US 2008/0108456), and Buckley et al. (US 2005/0043109).
Bonito teaches a status of a golf ball played by a player at a hole of a golf course ([0037], “In another embodiment, the mobile terminal display 209 may display the location 326 of the golfer's golf ball (or the locations of multiple golf balls, such as during a tournament or where two or more players are collectively using the same mobile terminal 101) on the displayed hole 314 or course. For example, each golf ball may include an internal microchip that transmits a location signal either responsive to an external excitation signal (e.g., transmitted by the mobile terminal 101, golf car, or a base transceiver site 103a-103c) or otherwise. The fixed wireless subsystem 103 or another location-determining system receives the location signal and determines the location of the ball using triangulation or other location-determining techniques. The fixed wireless subsystem 103 may then transmit a message containing the location of the golf ball to the mobile terminal 101 to enable the mobile terminal 101 to indicate the golf ball's location on the display 209. … The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
In view of Bonito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenquist to include a second transmitter device, and wherein the server is configured to receive second data from the second transmitter device. By utilizing a second transmitter device, the modification would serve to facilitate collection of player information for subsequent distribution to client devices. Additionally, in view of Bonito’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first player data is status of a first golf ball played by the first player on a first hole of a golf course after the first golf ball has been hit by the first player, and such that the second player data is status of a second golf ball played by the second player on a second hole of the golf course after the second golf ball has been hit by the second player, the first hole being different than the second hole. The modification would enable a combined system to provide users with information regarding golf ball locations during play, thereby improving the overall user experience.

The above remarks similarly apply to claims 12 and 22. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-14, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Greenquist et al. (US 2008/0092202), Bonito (US 2008/0108456), and Buckley et al. (US 2005/0043109).

Regarding claim 1, Greenquist teaches a system of gathering and transmitting golf tournament information, comprising:
a server ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility.”), the server being configured to:
receive first player data input into at least a first transmitter device by at least a first spotter of the golf tournament, the first spotter being associated with at least a first player of the golf tournament, wherein the first player data is related to status of the first player at a first location of a golf course ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]); and
receive second player data input by at least a second spotter of the golf tournament, the second spotter being associated with at least a second player of the golf tournament, wherein the second player data is related to status of the second player at a second location of the golf course ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]), the first location being different than the second location ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]);
wherein the server is configured to receive the first player data from the first device ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility.” [0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.”), and
wherein the server is configured to selectively transmit at least some of one or more of the first player data and the second player data to a handheld device in a format permitting the handheld device to display selectively transmitted player data according to formatted screens ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility. … The external signals are received by a command facility that then transmits output information signals. … The transmitted information signals are received by remote devices.” [0057], “The device includes an antenna (32) to receive information. Information is displayed on a screen (34).” Fig. 1).
While Greenquist teaches at least a first transmitter device, Greenquist also does not expressly teach at least a second transmitter device. Additionally, while Greenquist teaches that the server is configured to receive the first player data from the first transmitter device, Greenquist also does not expressly teach that the server is configured to receive the second player data from the second transmitter device. Greenquist does not expressly teach that the first player data is status of a first golf ball played by the first player on a first hole of a golf course after the first golf ball has been hit by the first player, and that the second player data is status of a second golf ball played by the second player on a second hole of the golf course after the second golf ball has been hit by the second player, the first hole being different than the second hole. While Greenquist also teaches presenting leader board information ([0026], Fig. 14), Greenquist does not expressly teach wherein the server is configured such that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes a narrative of a result of at least one of the first golf ball and the second golf ball after the first golf ball or the second golf ball has been hit by the first player or the second player, respectively, an age of the result, an identification of which player made the result, and an indication of which hole of the golf course the result occurred, upon receiving a request from the handheld device.
Bonito teaches a plurality of transmitter devices ([0023], [0025], [0037], “The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
Bonito additionally teaches a status of a golf ball played by a player at a hole of a golf course ([0037], “In another embodiment, the mobile terminal display 209 may display the location 326 of the golfer's golf ball (or the locations of multiple golf balls, such as during a tournament or where two or more players are collectively using the same mobile terminal 101) on the displayed hole 314 or course. For example, each golf ball may include an internal microchip that transmits a location signal either responsive to an external excitation signal (e.g., transmitted by the mobile terminal 101, golf car, or a base transceiver site 103a-103c) or otherwise. The fixed wireless subsystem 103 or another location-determining system receives the location signal and determines the location of the ball using triangulation or other location-determining techniques. The fixed wireless subsystem 103 may then transmit a message containing the location of the golf ball to the mobile terminal 101 to enable the mobile terminal 101 to indicate the golf ball's location on the display 209. … The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
In view of Bonito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenquist to include a second transmitter device, and wherein the server is configured to receive second data from the second transmitter device. By utilizing a second transmitter device, the modification would serve to facilitate collection of player information for subsequent distribution to client devices. Additionally, in view of Bonito’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first player data is status of a first golf ball played by the first player on a first hole of a golf course after the first golf ball has been hit by the first player, and such that the second player data is status of a second golf ball played by the second player on a second hole of the golf course after the second golf ball has been hit by the second player, the first hole being different than the second hole. The modification would enable a combined system to provide users with information regarding golf ball locations during play, thereby improving the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach the server is configured such that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes a narrative of a result of at least one of the first golf ball and the second golf ball after the first golf ball or the second golf ball has been hit by the first player or the second player, respectively, an age of the result, an identification of which player made the result, and an indication of which hole of the golf course the result occurred, upon receiving a request from the handheld device.
Buckley teaches:
wherein player data displayed on a handheld device according to a formatted screen includes
a narrative of a result of at least one of a first golf ball and a second golf ball after the first golf ball or the second golf ball has been hit by a first player or a second player, respectively ([0075], “The device can be used by a number of players playing in a competition, for example, by two players in a ‘two ball’, three in a ‘three ball’, four in a ‘four ball’ and up to five players in a ‘five ball’. Each of the players can input their scores on each hole and the position of the ball after each shot can be entered through the screen for each player by graphically indicating the position on the respective graphical representations of the reference fairways and greens indicative of the location of the ball after each shot.” Figs. 9-11),
an age of the result ([0074], “FIG. 10 illustrates a typical score sheet which is displayed on the VDU 3 if one wishes to display a number of games for comparison purposes.” [0076], “The routine then moves to block 74 which again displays the screen 10 of FIGS. 2 to 4 and permits the particulars of the round of golf to be played, and the condition of the players, course, the tee colours and the date to be entered.” Figs. 9-11),
an identification of which player made the result ([0074], “FIG. 10 illustrates a typical score sheet which is displayed on the VDU 3 if one wishes to display a number of games for comparison purposes.” [0076], “Block 71 permits a new course title and the names of the players to be entered.” Figs. 9-11), and
an indication of which hole of the golf course the result occurred ([0073], “Referring in particular to FIG. 9 the format of a table in which the score is displayed on the VDU 3 is illustrated. As can be seen the score for each hole less the player's handicap is displayed, as well as the par and index for the hole. The total score for the front nine and the back nine holes are separately displayed.” [0075], “Each of the players can input their scores on each hole and the position of the ball after each shot can be entered through the screen for each player by graphically indicating the position on the respective graphical representations of the reference fairways and greens indicative of the location of the ball after each shot.” Figs. Figs. 9-11).
In view of Buckley’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the server is configured such that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes a narrative of a result of at least one of the first golf ball and the second golf ball after the first golf ball or the second golf ball has been hit by the first player or the second player, respectively, an age of the result, an identification of which player made the result, and an indication of which hole of the golf course the result occurred, upon receiving a request from the handheld device. The modification would provide users with additional information regarding competition results. The modification would thereby serve to enhance the overall user experience.

Regarding claim 12, Greenquist teaches a method of gathering and transmitting golf tournament information, comprising:
receiving first player data from at least a first transmitter device associated with at least a first spotter of the golf tournament, the first spotter being associated with at least a first player of the golf tournament, wherein the first player data is related to status of the first player at a first location of a golf course ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]);
receiving second player data from at least a second spotter of the golf tournament, the second spotter being associated with at least a second player of the golf tournament, wherein the second player data is related to status of the second player at a second location of the golf course ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]),
wherein the first location is different than the second location ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]); and
selectively transmitting at least some of one or more of the first player data and the second player data to a handheld device in a format permitting the handheld device to display selectively transmitted player data according to formatted screens ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility. … The external signals are received by a command facility that then transmits output information signals. … The transmitted information signals are received by remote devices.” [0057], “The device includes an antenna (32) to receive information. Information is displayed on a screen (34).” Fig. 1).
While Greenquist teaches at least a first transmitter device, Greenquist also does not expressly teach at least a second transmitter device. Additionally, while Greenquist teaches receiving the first player data from the first transmitter device, Greenquist also does not expressly teach receiving the second player data from the second transmitter device. Greenquist does not expressly teach that the first player data is status of a first golf ball played by the first player on a first hole of a golf course after the first golf ball has been hit by the first player, and that the second player data is status of a second golf ball played by the second player on a second hole of the golf course after the second golf ball has been hit by the second player, wherein the first hole is different than the second hole. Greenquist also does not expressly teach that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes a narrative of a result of at least one of the first golf ball and the second golf ball after the first golf ball or the second golf ball has been hit by the first player or the second player, respectively, an age of the result, an identification of which player made the result, and an indication of which hole of the golf course the result occurred.
Bonito teaches a plurality of transmitter devices ([0023], [0025], [0037], “The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
Bonito additionally teaches a status of a golf ball played by a player at a hole of a golf course ([0037], “In another embodiment, the mobile terminal display 209 may display the location 326 of the golfer's golf ball (or the locations of multiple golf balls, such as during a tournament or where two or more players are collectively using the same mobile terminal 101) on the displayed hole 314 or course. For example, each golf ball may include an internal microchip that transmits a location signal either responsive to an external excitation signal (e.g., transmitted by the mobile terminal 101, golf car, or a base transceiver site 103a-103c) or otherwise. The fixed wireless subsystem 103 or another location-determining system receives the location signal and determines the location of the ball using triangulation or other location-determining techniques. The fixed wireless subsystem 103 may then transmit a message containing the location of the golf ball to the mobile terminal 101 to enable the mobile terminal 101 to indicate the golf ball's location on the display 209. … The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
In view of Bonito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenquist to include a second transmitter device, and receiving second data from the second transmitter device. By utilizing a second transmitter device, the modification would serve to facilitate collection of player information for subsequent distribution to client devices. Additionally, in view of Bonito’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first player data is status of a first golf ball played by the first player on a first hole of a golf course after the first golf ball has been hit by the first player, and such that the second player data is status of a second golf ball played by the second player on a second hole of the golf course after the second golf ball has been hit by the second player, wherein the first hole being different than the second hole. The modification would enable a combined system to provide users with information regarding golf ball locations during play, thereby improving the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes a narrative of a result of at least one of the first golf ball and the second golf ball after the first golf ball or the second golf ball has been hit by the first player or the second player, respectively, an age of the result, an identification of which player made the result, and an indication of which hole of the golf course the result occurred.
Buckley teaches:
wherein player data displayed on a handheld device according to a formatted screen includes
a narrative of a result of at least one of a first golf ball and a second golf ball after the first golf ball or the second golf ball has been hit by a first player or a second player, respectively ([0075], “The device can be used by a number of players playing in a competition, for example, by two players in a ‘two ball’, three in a ‘three ball’, four in a ‘four ball’ and up to five players in a ‘five ball’. Each of the players can input their scores on each hole and the position of the ball after each shot can be entered through the screen for each player by graphically indicating the position on the respective graphical representations of the reference fairways and greens indicative of the location of the ball after each shot.” Figs. 9-11),
an age of the result ([0074], “FIG. 10 illustrates a typical score sheet which is displayed on the VDU 3 if one wishes to display a number of games for comparison purposes.” [0076], “The routine then moves to block 74 which again displays the screen 10 of FIGS. 2 to 4 and permits the particulars of the round of golf to be played, and the condition of the players, course, the tee colours and the date to be entered.” Figs. 9-11),
an identification of which player made the result ([0074], “FIG. 10 illustrates a typical score sheet which is displayed on the VDU 3 if one wishes to display a number of games for comparison purposes.” [0076], “Block 71 permits a new course title and the names of the players to be entered.” Figs. 9-11), and
an indication of which hole of the golf course the result occurred ([0073], “Referring in particular to FIG. 9 the format of a table in which the score is displayed on the VDU 3 is illustrated. As can be seen the score for each hole less the player's handicap is displayed, as well as the par and index for the hole. The total score for the front nine and the back nine holes are separately displayed.” [0075], “Each of the players can input their scores on each hole and the position of the ball after each shot can be entered through the screen for each player by graphically indicating the position on the respective graphical representations of the reference fairways and greens indicative of the location of the ball after each shot.” Figs. Figs. 9-11).
In view of Buckley’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the server is configured such that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes a narrative of a result of at least one of the first golf ball and the second golf ball after the first golf ball or the second golf ball has been hit by the first player or the second player, respectively, an age of the result, an identification of which player made the result, and an indication of which hole of the golf course the result occurred. The modification would provide users with additional information regarding competition results. The modification would thereby serve to enhance the overall user experience.

Regarding claim 3, the combination further teaches a system wherein the server is configured such that the historical performance data is derived from statistical player data transmitted to the server (Greenquist: [0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]).

Regarding claim 4, the combination further teaches a system wherein the server is configured such that the historical performance data is derived from statistical player data associated with distance information and club selection information related to particular shots of particular players of the golf tournament (Greenquist: [0010], “The received information is from a group that includes real-time selection of club by selected player. Using this method allows a viewer to be aware of real-time progress of a player of viewer's choosing including what club is being used to cover what distance.” [0041], “One external signal, in particular, is the signal communicating the real-time identity of the club a player is using.” [0042]).

Regarding claim 6, the combination further teaches a system wherein the server is configured to transmit endorsement information of manufacturers of equipment used by players of the golf tournament in a format permitting display on the handheld device of the endorsement information according to a formatted screen (Greenquist: [0043], “Another source can be sent by the second aspect of the invention, the apparatus for determining when a golf club is being used by a player by signaling what club is being removed or which clubs are present. … Upon receipt of the signal in the command facility, additional data associated with the golf player assigned to that designation and club information, such as club type and manufacturer, may then be combined with the designation before real-time information about what club a player is using is transmitted to remote devices in user-friendly, user accessible format.”).

Regarding claim 14, the method further teaches deriving the historical performance data from statistical player data transmitted to the server (Greenquist: [0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]), the historical performance data being associated with particular holes of the golf course (Greenquist: [0060], “The method of the invention permits a golf enthusiast who is not a spectator watching a hole in person to know for players of interest their real-time club selection and real-time location on holes being played.” Fig. 9, “Golf Hole Information”).

Regarding claim 16, the method further teaches transmitting endorsement information of manufacturers of equipment used by players of the golf tournament in a format permitting display on the handheld device according to a formatted equipment screen (Greenquist: [0043], “Another source can be sent by the second aspect of the invention, the apparatus for determining when a golf club is being used by a player by signaling what club is being removed or which clubs are present. … Upon receipt of the signal in the command facility, additional data associated with the golf player assigned to that designation and club information, such as club type and manufacturer, may then be combined with the designation before real-time information about what club a player is using is transmitted to remote devices in user-friendly, user accessible format.”).

Regarding claims 2 and 13, the combination further teaches a system wherein the server is configured to store historical performance data of particular players in the golf tournament, and to transmit the historical performance data to the handheld device in a format permitting display on the handheld device of the historical performance data according to a formatted screen (Greenquist: [0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility. … The external signals are received by a command facility that then transmits output information signals. … The transmitted information signals are received by remote devices.” [0057], “The device includes an antenna (32) to receive information. Information is displayed on a screen (34).” Fig. 1, command facility inherently includes storage; Figs. 4-7).

Regarding claims 10 and 20, the combination teaches wherein the server is configured such that one or more portions of the first and second data are transmitted by the server to the handheld device for display on the handheld device upon the server receiving a request from the handheld device (Greenquist: [0008], “Furthermore, we have invented a portable information device for spectators of golf tournaments that include electrical means for receiving information and for selecting what information to view, an electrically-driven display screen for that information, and a power source for energizing the electrical elements of the device. The information received is composed of transmitted visual information signals sent from a command facility.” [0041]).

Regarding claims 11 and 21, the combination teaches wherein the server is configured such that one or more portions of the first and second data are transmitted by the server to the handheld device for display on the handheld device in real time during the golf tournament (Greenquist: [0010], “The received information is from a group that includes real-time selection of club by selected player. Using this method allows a viewer to be aware of real-time progress of a player of viewer's choosing including what club is being used to cover what distance.” [0011], “A viewer is able to keep informed of the real-time actions and performance of viewer-selected players, even down to what club the player is using at what location on what hole to cover what distance.”).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenquist, Bonito, Buckley, and Hanover, Jr. et al. (US 2005/0096761, hereinafter “Hanover”).

Regarding claim 5, the combination teaches the limitations specified above; however, the combination does not expressly teach that the server is configured such that historical performance data is based on statistics relating to the total number of birdies, pars, and/or bogies scored by a particular player on one or more holes of the golf course.
Hanover teaches performance data based on statistics relating to a number of birdies, pars, and/or bogies scored by a particular player on one or more holes of a golf course ([0053], “Although the instant inventive golf score and display device and system 100 can be used simply for tracking a round of golf for one or more players, in addition to engaging in many types of side game competitions and hole-to-hole challenges, many players also prefer to track various play performance data and to keep statistics thereof, which can be useful for improving skills to reach higher levels of lower-handicap, scratch, and sub -par play capabilities. … As those skilled in the art should appreciate, many other data items and statistics exists that are useful for post-round analysis, and which can include various types of drive, stroke, and putt distance data by club and tee and hole, number of 3, 4, 5 pars, number of holes-in-one, birdies, eagles, bogies, score totals by course, number of strokes left of and right of and on the fairway, bunker hits and sand saves, as well as many types of short-game and putt statistics. All of such data items can be entered into the device and system 100 and can be processed to compute estimated handicaps, and can be viewed for analysis of performance averages and comparative performance percentages.”).
In view of Hanover’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the server is configured such that historical performance data is based on statistics relating to the total number of birdies, pars, and/or bogies scored by a particular player on one or more holes of the golf course. The modification would enable a combined system to provide users with additional information relating to players and/or the golf tournament, thereby improving the user experience.

Regarding claim 15, the combination teaches formatting the historical performance data in a format permitting display of statistics on the handheld device (Greenquist: [0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility. … The external signals are received by a command facility that then transmits output information signals. … The transmitted information signals are received by remote devices.” [0057], “The device includes an antenna (32) to receive information. Information is displayed on a screen (34).” Fig. 1, 4-7). However, the combination does not expressly teach that the statistics relate to the total number of birdies, pars, and/or bogies scored by a predetermined player on one or more holes of the golf course.
Hanover teaches performance data based on statistics relating to a number of birdies, pars, and/or bogies scored by a particular player on one or more holes of a golf course ([0053], “Although the instant inventive golf score and display device and system 100 can be used simply for tracking a round of golf for one or more players, in addition to engaging in many types of side game competitions and hole-to-hole challenges, many players also prefer to track various play performance data and to keep statistics thereof, which can be useful for improving skills to reach higher levels of lower-handicap, scratch, and sub -par play capabilities. … As those skilled in the art should appreciate, many other data items and statistics exists that are useful for post-round analysis, and which can include various types of drive, stroke, and putt distance data by club and tee and hole, number of 3, 4, 5 pars, number of holes-in-one, birdies, eagles, bogies, score totals by course, number of strokes left of and right of and on the fairway, bunker hits and sand saves, as well as many types of short-game and putt statistics. All of such data items can be entered into the device and system 100 and can be processed to compute estimated handicaps, and can be viewed for analysis of performance averages and comparative performance percentages.”).
In view of Hanover’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the statistics relate to the total number of birdies, pars, and/or bogies scored by a predetermined player on one or more holes of the golf course. The modification would enable a combined system to provide users with additional information relating to players and/or the golf tournament, thereby improving the user experience.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Greenquist, Bonito, Buckley, and Forest (US 2011/0076657).

Regarding claim 7, the combination teaches the limitations specified above; however, the combination does not expressly teach that the server is configured such that the historical performance data is formatted to include comments regarding a particular hole of the golf course from one or more players of the golf tournament for display on the handheld device.
Forest teaches comments regarding a particular hole of a golf course for display on a device ([0089], “At 968, the professional reviews that picture, such as a video, and the results data and then, at 970, the professional provides additional coaching. At 972, the professional enters the coaching data and any comments into the player database. At 973, if there are other holes to play, the system proceeds via 975 to the next hole and goes to process 910. If this was the last hole, the system proceeds via 974 to process 978 where the player is debriefed, that is, has an opportunity to enter comments about the coaching and/or the round, either via menus or via a discussion with a follow-up call center person, which follow-up information is preferably entered in the player database 644, the professional database 640, or both, and the golf round ends.”).
In view of Forest’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that that the server is configured such that the historical performance data is formatted to include comments regarding a particular hole of the golf course from one or more players of the golf tournament for display on handheld device. The modification would enable a combined system to provide users with additional information relating to players and/or the golf tournament, thereby improving the user experience.

Regarding claim 17, the combination teaches the limitations specified above; however, the combination does not expressly teach formatting the historical performance data in a format permitting display of comments regarding a particular hole of the golf course from one or more players of the golf tournament on the handheld device.
Forest teaches comments regarding a particular hole of a golf course for display on a device ([0089], “At 968, the professional reviews that picture, such as a video, and the results data and then, at 970, the professional provides additional coaching. At 972, the professional enters the coaching data and any comments into the player database. At 973, if there are other holes to play, the system proceeds via 975 to the next hole and goes to process 910. If this was the last hole, the system proceeds via 974 to process 978 where the player is debriefed, that is, has an opportunity to enter comments about the coaching and/or the round, either via menus or via a discussion with a follow-up call center person, which follow-up information is preferably entered in the player database 644, the professional database 640, or both, and the golf round ends.”).
In view of Forest’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include formatting the historical performance data in a format permitting display of comments regarding a particular hole of the golf course from one or more players of the golf tournament on the handheld device. The modification would enable a combined system to provide users with additional information relating to players and/or the golf tournament, thereby improving the user experience.

Regarding claims 8 and 18, the combination teaches wherein the server is configured to transmit a map of the golf course for display on the handheld device such that at least one of the formatted screens is configured to display location and distance information of the map on the handheld device (Greenquist: [0048], “transmitted coordinates are transmitted to the command facility and there combined with a map of the golf course to result in a viewer-friendly depiction of the position of the golf player on the course in relation to such other items as hazards, green and pin.”). However, the combination does not expressly teach distance information of at least one of the first golf ball and the second golf ball relative to the map.
Forest teaches distance information 3Appl. No. 16/354,758of a golf ball relative to a map ([0076], “FIG. 9 illustrates a client system 104 with a display 123 showing a rangefinder screen 400 that displays various distances on the golf course. As known in the art, these distances are found using a course map and a locator system 140. The course map is preferably downloaded from server 162 and stored in memory 121, though it may be located in either server 106 or professional computer 108. … The position coordinates, i.e., the latitude 440, the longitude 442, and the altitude 446 for the current ball position 402 are also preferably shown and preferably recorded and associated with hole depiction 400. Further the date 447 and time 448 may be shown and are preferably also recorded.” Fig. 9).
In view of Forest’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include distance information of at least one of the first golf ball and the second golf ball relative to the map on the handheld device. The modification would enable a combined system to provide users with additional information relating to players and/or the golf tournament, thereby improving the user experience.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Greenquist, Bonito, Buckley, and Huston (US 2007/0015586).

Regarding claims 9 and 19, the combination teaches the limitations specified above; however, the combination does not expressly teach that the server is configured to receive video footage associated with the result upon the server receiving a request from the handheld device.
Huston teaches a server configured to receive video footage, and transmitting the video footage for display on a handheld device upon the server receiving a request from the handheld device ([0012], “Preferably, the spectator could go from a view mode to other modes, such as a display of the current information of the cars in tabular form, a view from a particular camera (streaming video), pit video or rendering, etc.” [0013], “In ‘my view,’ for example, the portable device might display only information to the 3rd turn spectator for cars nearest the 3rd turn. Alternatively, the spectator might want to follow a particular car continuously, e.g. follow car number 8, with selectable views (overheard, turns, stands, head, driver's view). In any of these modes, the spectator could zoom, pan or tilt as described above, freeze, slow motion, replay, etc.” [0057], “Special requests from spectators 48 can be made to the server 44, such as for streaming video of a particular scene or audio of a particular car 10, refreshment orders, memorabilia purchases, etc.”).
In view of Huston’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the server is configured to receive video footage associated with the result upon the server receiving a request from the handheld device. The modification would enable a combined system to provide users with additional content relating to players and/or the golf tournament, thereby improving the user experience.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Greenquist and Bonito.

Regarding claim 22, Greenquist teaches a system of gathering and transmitting golf tournament information, comprising:
a server ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility.”), the server being configured to:
receive first player data input into a first spotter transmitter device at a first location of a golf course during a golf tournament ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]); and
receive second player data input at a second location of the golf course during the golf tournament different than the first location ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]); and
wherein the server is configured to receive the first player data from the first spotter transmitter device after the first player data has been input to the first spotter transmitter device ([0042], “A caddy can signal an onlooker with the information. The onlooker can then electronically transmit the information to the command facility in real-time.” [0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0061]), and
wherein the server is configured to selectively transmit at least some of one or more of the first player data and the second player data to a handheld device in a format permitting the handheld device to display selectively transmitted player data according to formatted screens ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility. … The external signals are received by a command facility that then transmits output information signals. … The transmitted information signals are received by remote devices.” [0057], “The device includes an antenna (32) to receive information. Information is displayed on a screen (34).” Fig. 1).
wherein the server is configured such that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes
a simultaneous display of a location of at least one of the first player and the second player ([0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded. Thus, golf enthusiasts not watching a hole in person are not able to have access to real-time location information of players of interest and those watching a hole have only a vague awareness of distances and position for the players in sight.” [0048], “transmitted coordinates are transmitted to the command facility and there combined with a map of the golf course to result in a viewer-friendly depiction of the position of the golf player on the course in relation to such other items as hazards, green and pin.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0052], [0060]-[0061]), upon receiving a request from the handheld device ([0008], “The information received is composed of transmitted visual information signals sent from a command facility.” [0040], [0041], “Several examples of external signals are shown being transmitted to a command facility. … The external signals are received by a command facility that then transmits output information signals. … The transmitted information signals are received by remote devices.” [0057], “The device includes an antenna (32) to receive information. Information is displayed on a screen (34).” Fig. 1).
While Greenquist teaches at least a first transmitter device, Greenquist also does not expressly teach at least a second transmitter device. Additionally, while Greenquist teaches that the server is configured to receive the first player data from the first spotter transmitter device after the first player data has been input to the first spotter transmitter device ([0042], [0046], [0051], [0061]), Greenquist does not expressly teach that the server is configured to receive the second player data from the second spotter transmitter device after the second player data has been input to the second spotter transmitter device. Greenquist also does not expressly teach that the transmitted player data includes a location of a playing partner of the at least one of the first player and the second player relative to a map of a hole of the golf course during the golf tournament. Greenquist also does not expressly teach a first hole of the golf course and a second hole of the golf course different than the first hole.
Greenquist teaches wherein the server is configured such that at least some of the selectively transmitted player data displayed on the handheld device according to a formatted screen includes locations of multiple players relative to a map of a hole of the golf course during the golf tournament ([0046], “Another externally transmitted signal is one indicating real-time location of a golf player on a course. Currently spotters note player positions during the play of a hole and report the positions to a command facility when play on a hole is concluded. Thus, golf enthusiasts not watching a hole in person are not able to have access to real-time location information of players of interest and those watching a hole have only a vague awareness of distances and position for the players in sight.” [0048], “transmitted coordinates are transmitted to the command facility and there combined with a map of the golf course to result in a viewer-friendly depiction of the position of the golf player on the course in relation to such other items as hazards, green and pin.” [0051], “In addition to real-time information regarding use of clubs by players and location of players on a hole of a course, output information signals also include information of interest to golf enthusiasts and golf spectators.” [0052], [0060]-[0061]).
Considering Greenquist’s teaching for presenting the locations of multiple players relative to a map of a hole of the golf course during the golf tournament, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenquist such that the transmitted player data includes a location of a playing partner of the at least one of the first player and the second player relative to a map of a hole of the golf course during the golf tournament. The modification would serve to provide users with additional information pertaining to players of the golf tournament. The modification would thereby improve the user experience.
Bonito teaches a plurality of transmitter devices ([0023], [0025], [0037], “The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
Bonito additionally teaches a status of a golf ball played by a player at a hole of a golf course ([0037], “In another embodiment, the mobile terminal display 209 may display the location 326 of the golfer's golf ball (or the locations of multiple golf balls, such as during a tournament or where two or more players are collectively using the same mobile terminal 101) on the displayed hole 314 or course. For example, each golf ball may include an internal microchip that transmits a location signal either responsive to an external excitation signal (e.g., transmitted by the mobile terminal 101, golf car, or a base transceiver site 103a-103c) or otherwise. The fixed wireless subsystem 103 or another location-determining system receives the location signal and determines the location of the ball using triangulation or other location-determining techniques. The fixed wireless subsystem 103 may then transmit a message containing the location of the golf ball to the mobile terminal 101 to enable the mobile terminal 101 to indicate the golf ball's location on the display 209. … The locations of the golf balls and the mobile terminals 101 may also be provided to the local server 105 and therefrom to the portal server 121 and/or kiosk 107 so that clubhouse staff and/or other golfers can track play of the golfers via monitors or displays (not shown) coupled to the server 105.”).
Considering Bonito with Greenquist’s teaching for receiving the first player data from the first spotter transmitter device after the first player data has been input to the first spotter transmitter device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a second transmitter device and such that the server is configured to receive the second player data from the second spotter transmitter device after the second player data has been input to the second spotter transmitter device. By utilizing a second transmitter device, the modification would serve to facilitate collection of player information for subsequent distribution to client devices. Additionally, in view of Bonito’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a first hole of the golf course and a second hole of the golf course different than the first hole. The modification would enable a combined system to provide users with information regarding golf ball locations during play, thereby improving the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fredlund et al. (US 2002/0099457) discloses a recording device used to record the stroke locations in a round of golf ([0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426